DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6-12, 15, 29-30, 32-33 and 35-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant arguments presented on the Remarks filed 11/06/2021 are persuasive. Nor does any prior art disclose all limitations of independent claims 1, 15, 35 and 39. The dependent claims 6-7, 8-9, 10-12, 29-30, 32-33, 36-38 and 40-41 are allowable for at least the same reason as their respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621